By JUDGE COLLIER.
In this case, two writs of error and two judgments, are certified jointly to this Court. The Court must consider the transcript as it is sent up without severing the judgments. If we had the right to do so, in this case, it would avail nothing; because the proceedings and judgment separately, would not constitute records on which we could act. Besides, there is nothing in the writs of error which enables us to say to which judgment they were designed, respectively, to apply; and were we to reject one of the writs, the plaintiff would not be benefitted. There would be still two judgments, which are not examinable on one writ of error. For these reasons, we are not permitted to examine the assignment of errors.
The writs of error are therefore dismissed.